COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS


 EDITH ROMAN,                                  §
                                                               No. 08-13-00019-CR
                  Appellant,                   §
                                                                  Appeal from the
 v.                                            §
                                                            Municipal Court of Appeals
 THE STATE OF TEXAS,                           §
                                                                 of El Paso, Texas
                  Appellee.                    §
                                                               (TC# 12-MCA-3608)
                                                §

                                         OPINION

       Edith Roman, filing pro se, appeals an El Paso Municipal Court of Appeals order

affirming her conviction on one count of failure to maintain financial responsibility under the

Texas Traffic Code. In her sole issue on appeal, Roman contends that she merits a new trial

under TEX.R.APP.P. 34.6(f) because portions of the trial transcript were transcribed as being

inaudible. We affirm.

                                       BACKGROUND

       Appellant appeared pro se before El Paso Municipal Court Judge Victor Salas to contest

her traffic citation. She requested and received a trial by jury. The jury found Appellant guilty

and assessed a fine of $200.00 plus court costs, and the municipal trial judge entered judgment

on the verdict. Appellant appealed to the El Paso Municipal Court of Appeals (“El Paso MCA”).
The record indicates that the municipal court waived the filing fee and the appeal bond on the

basis of indigency.

       Appellant asked the El Paso MCA to grant her a new trial under TEX.R.APP.P. 34.6(f)

because the quality of the trial recording made by the court reporter was poor, resulting in an

incomplete transcript of proceedings. However, Appellant never submitted any formal appellate

brief, which prompted the El Paso MCA to issue a notice of intent to dismiss for want of

prosecution. Ultimately, the El Paso MCA denied Appellant’s request for a new trial, holding

that although parts of the transcript were unintelligible, she had not established how the inaudible

testimony was necessary to her appeal. It also held that there was enough testimony presented to

uphold her conviction as legally and factually sufficient.

                                          DISCUSSION

       Based on our review of the documents filed in the court below, we determine that

Appellant has raised a single issue on appeal. In Issue One, Appellant contends that the El Paso

Municipal Court of Appeals erred by refusing to grant her a new trial on the basis of the partially

inaudible portions indicated on the transcript. We disagree.

                                         Applicable Law

       The Uniform Municipal Courts of Record Act, TEX.GOV’T CODE ANN. §§ 30.00001-

30.00164 (West 2004 & Supp. 2013)(“UMCRA”), vests the governing bodies of municipalities

with the power to create municipal courts of record by city ordinance and establishes the default

structure, rules, and procedures for those municipal court systems. See TEX.GOV’T CODE ANN.

30.00001(b). In turn, the Texas Legislature has established by statute numerous municipality-

specific subchapters of the Texas Government Code defining additional procedures unique to

each municipal court system. The El Paso Courts Act, TEX.GOV’T CODE ANN. §§ 30.00122-



                                                 2
30.00164, sets out procedures unique to the City of El Paso’s municipal court system, as

established by city ordinance.1 To the extent that the UMCRA and the El Paso Courts Act

conflict, the El Paso Courts Act governs in an El Paso municipal case. See TEX.GOV’T CODE

ANN. 30.00001(c).2

        “Except as modified” by the UMCRA and the El Paso Courts Act, “the Code of Criminal

Procedure and the Texas Rules of Appellate Procedure govern the trial court cases before the

municipal courts of record.” TEX.GOV’T CODE ANN. 30.00023; see also Ochoa v. State, 994
S.W.2d 283, 285 (Tex.App.--El Paso 1999, no pet.)(applying Rules of Appellate Procedure in

reviewing an appeal from the municipal court of appeals). Under TEX.R.APP.P. 34.6(f), “[a]n

appellant is entitled to a new trial” where: (1) the “appellant has timely requested a reporter’s

record;” (2) “if, without the appellant’s fault . . . a significant portion of the court reporter’s notes

and records has been lost or destroyed or—if the proceedings were electronically recorded—a

significant portion of the recording has been lost or destroyed or is inaudible;” (3) “if the lost,

destroyed, or inaudible portion of the reporter’s record . . . is necessary to the appeal’s

resolution;” and (4) “if the lost, destroyed or inaudible portion of the reporter’s record cannot be

replaced by agreement of the parties . . . .” See TEX.R.APP.P. 34.6(f).

        We review de novo the El Paso MCA’s ruling on whether the inaudible portions of the

transcript warrant a new trial. See Guzman v. State, 955 S.W.2d 85, 89 (Tex.Crim.App. 1997)(de

novo review for “mixed questions of law and fact” not turning on an “evaluation of [witness]


1
 See EL PASO, TEX., CODE § 2.44.010 (2002)(amended ordinance establishing municipal courts of record); EL
PASO, TEX., CODE § 2.44.020 (1999)(ordinance establishing municipal court of appeals), available at
http://library.municode.com/index.aspx?clientId=16180&stateId=43&stateName=Texas.
2
 For example, the El Paso Municipal Court System is specifically exempted from the default appellate procedures
established by the UMCRA. See TEX.GOV’T CODE ANN. § 30.00145(b). Instead, appeals to the El Paso MCA are
subject to the specific statutory procedures outlined in the El Paso Courts Act, see TEX.GOV’T CODE ANN.
§§ 30.00144-30.00147, §§ 30.00162-30.00164; any non-conflicting appellate rules or statutory provisions, and any
rules made and published by the El Paso MCA itself. TEX.GOV’T CODE ANN. § 30.00143.

                                                        3
credibility and demeanor”); Villarreal v. State, 935 S.W.2d 134, 139 (Tex.Crim.App.

1996)(McCormick, P.J., concurring)(where lower court “is not in an appreciably better position

than the appellate court to decide the issue, the appellate court may independently determine the

issue while affording deference to the trial court’s findings on subsidiary factual

questions.”)[Internal citations and quotation marks omitted]. However, our scope of review in El

Paso MCA appeals is constrained by statute. The briefs filed with the MCA are the briefs we

must resort to in reviewing the MCA’s decision. TEX.GOV’T CODE ANN. § 30.00027(b)(1). We

may not consider any other briefing in cases on appeal from the El Paso MCA. Id. “Where an

appellant may meet the other requirements of Rule 34.6(f), but fails to show the missing portion

of the record is necessary to his appeal’s resolution, a new trial is not required.” Jimenez v.

State, 307 S.W.3d 325, 333 (Tex.App.--San Antonio 2009, pet. ref’d).

                                             Analysis

       In reviewing Appellant’s brief and the trial transcript, we find that Appellant is not

entitled to a new trial under TEX.R.APP.P. 34.6(f). Although we note that the transcript of the

electronic trial recording indicates that several portions of the recording were inaudible to the

reporter, Appellant bore the burden of establishing how the inaudible portions of testimony were

necessary to her appeal’s resolution. Jimenez, 307 S.W.3d at 333. “[P]ro se litigants are held to

the same standards as attorneys and must comply with all applicable and mandatory rules of

procedure.” Preston v. State, 01-03-00480, 481, 482, & 483-CR, 2003 WL 22209777, *2

(Tex.App.--Houston [1st Dist.] Sept. 25, 2003, no pet.)(mem. op., not designated for

publication). Appellant’s bare assertions that portions of the trial transcript are missing and that

they are relevant are not enough to show harm under Rule 34.6 and thereby justify the grant of a

new trial. See Routier v. State, 112 S.W.3d 554, 571-72 (Tex.Crim.App. 2003)(appellant’s



                                                 4
“suggestion that [jury] instructions” contained in 54 pages of the reporter’s record that were

unusable due to lack of certification “may have been erroneous, without more, does not make

that portion of the record necessary to her appeal”)[Emphasis in original]. Because Appellant

failed to meet her burden in establishing that the missing portions were necessary to appeal, we

deny Appellant’s request for a new trial.

       Issue One is overruled. We affirm the El Paso MCA’s judgment.



March 5, 2014
                                                   YVONNE T. RODRIGUEZ, Justice

Before McClure, C.J., Rivera, and Rodriguez, JJ.

(Do Not Publish)




                                               5